DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
All pending claims 1, 2, 5-9, 12-16 and 19-26 were examined in this final office action necessitated by amendment. Claims 3, 4, 10, 11, 17 and 18 were canceled by formal amendment.
Response to Arguments
Applicant’s arguments, see remarks filed November 16, 2021, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendment.  Look, Ahuja and Mendivil were withdrawn in favor of Goel and Goel in view of Barnett.  All arguments on the merits are rendered moot.
Applicant’s patent counsel is welcome to schedule a telephonic interview which may be helpful in resolving issues on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-15 and 19-26 are rejected under 35 USC 102(a)(1) as being anticipated by Goel, US 2015/0095161.

(underlined art text is for reader convenience and emphasis)
Regarding claim 1: (Currently Amended) In a computing environment in which a universal backend device customizes content delivered to customer devices, a method for an adaptive component to provide differing sales information based on a shopping experience context, the method comprising: 
configuring the adaptive component to selectively receive information from a back-end service and present the information based on contexts of shopping experiences on particular devices, respectively, 
[Goel: 0009] This invention describes schemes and methods whereby a single Universal Retail App (URA) for mobile communications and computing platforms auto-detects its location and launches itself with that store's native branding, store information, services, product offerings and other messaging. In addition, the Universal Retail App presents its messaging and services on the mobile communications and computing platform based on fine-grained retailer-specifiable location within the store. The Universal Retail App also allows secure conduct of eCommerce as part of the store services on the mobile platform on which it resides. Please note: The URA qualifies as an adaptive component.
[Goel: 0010] … The URA meters out information to the shoppers in a context and location sensitive fashion at the point-of-purchase, personalizing it via various means such as shopping history, shopper set filters etc. This invention also describes schemes and methods that the URA relies on whereby Smartphone devices can extract location information meaningful in context of the applications running on the Smartphone devices, from ISM Band transceivers in their normal operating modes or configured as range configurable beacons and without requiring any changes to the Smartphone devices' configurations or hardware.
[Goel: 0011] While having a single app, the URA, that works across all Retailers seamlessly, solves the problem of proliferation of apps, their management and their efficient use, it also creates a need for the shopper to conduct eCommerce with any store from within the URA during the shoppers' interaction with the app within or outside stores. The URA also implements a Universal Shopping Cart (USC) feature that allows shoppers to add merchandize to this virtual shopping cart in the URA to conduct eCommerce seamlessly with any retailer in a payment processor agnostic fashion. 
[Goel: 0012] The URA also prescribes a cost-effective method for any Retailer to send promotional messaging to likely customers
wherein a context comprises at least one of a device being in a particular location or indicating a particular stage of interest in a product or service, 
[Goel: 0061] FIG. 8 shows an additional very useful feature of the URA. The URA Host Device (the Smartphone) passes the UserID of the URA Host Device owner (User) to the URA_Server to obtain messaging within the context of current Location and personalized to the User. 
wherein the adaptive component comprises configured parameters specifying different sets of sales information for different contexts; 
[Goel: 0058] As the shopper walks around in different areas or regions of the store, the URA detects the particular region and presents to the shopper region-specific messaging. This use case is illustrated in   FIG. 5.
[Goel: 0071] URA uses the fine-grained locationing feature provided by Locationing of Mobile Devices using ISM Band Devices as Beacons to determine current location of the shopper and automatically triggers the app or various features within the app. For example, when the shopper is not near a retail center, the URA is quiescent unless manually triggered by the shopper as shown in FIG. 2. When the URA detects a change in location with shopper in the vicinity of, or at a mall, it automatically triggers mall-level messaging as shown in FIG. 3, without the shopper having to take specific actions. When the URA detects change in location within a mall such that a different store is in the vicinity or that the shopper has entered a store, it automatically triggers store-level messaging as shown in FIG. 4, without the shopper having to take any specific actions. When the URA detects that a shopper has moved to a different region of a store, it automatically triggers store-region specific messaging as shown in FIG. 5, without the shopper having to take any specific actions. Because of these critical features, the URA works silently and automatically in the background, piping messaging to the shopper. The messaging happens within the URA and is transient such that it expires and is replaced by new messaging as the shopper changes location. The shopper may set preferences parameters such that new messaging does not wake up the display and/or cause an audible alert, or the shopper may set the preferences parameters such that new messaging causes alerts such as waking up of the display, vibration and/or audible alerts. The shopper also sets an "Interested in" list that acts as a URA level filter to thin down the messaging he/she receives as shown in FIG. 7. Each retailer may also have their own personalization filters for each shopper, also as shown in FIG. 7.
providing a first set of context-specific sales information on the first device via the adaptive component, wherein providing the first set of context-specific sales information via the adaptive component comprises the adaptive component:
For examination purposes, the first set of context-specific sales information is provided by FRY’s as illustrated in Goel: Figs. 15-18; [0093]. The second set of context-specific sales information is provided by DW.
identifying, by the adaptive component, a smart list of items indicated by a user of a first device, wherein the smart list is shareable with multiple vendors for content customization by the multiple vendors;
Please note: The USC qualifies as a smart list based upon the instant specification’s description of the smart list.
[Goel: 0036] FIG. 13: Adding items to Universal Shopping Cart (USC) at different Retailers and Stores
[Goel: 0074] Shoppers using the URA may heed some or all of its messaging and may make purchase decisions based on the messaging while they are in the store, or the messaging may pique their interest enough in certain merchandize that they want to "make a note" of it, possibly with an intention of purchasing it later. The URA makes this possible by imbedding in it features of a Universal Shopping Cart referred to hereafter as the USC. The USC allows shoppers to scan products from any retailer and save them within a shopping cart database maintained within the URA for later browsing, research and online purchase decisions. The URA using the USC allows triggering of retailer specific purchases seamlessly without separate sign-ons and authentications for each of the retailers referenced in the USC. The USC will be described here in detail further in this patent.
[Goel: 0089] Another feature referred to earlier as a Universal Shopping Cart (USC), can be imbedded in the URA or in any shopping enabled websites or mobile apps or as a standalone mobile app, that shoppers can add items to while shopping/browsing in a real physical store or an online store, browse and edit the USC and buy any of the items in the USC from any Retailer with only a one time initial sign-on for payment-processing authentication on the USC. The users of the USC would have previously registered their payment method with the USC and that payment method is automatically triggered when purchase(s) are made through the USC. The USC completes all transactions seamlessly behind the scenes without the shoppers having to interact individually with each of the retailers. The USC also handles payment processing through integration with Payment Processing companies.
identifying a first context; 
[Goel: 0058] As the shopper walks around in different areas or regions of the store, the URA detects the particular region and presents to the shopper region-specific messaging. This use case is illustrated in   FIG. 5. Please note: For examination purposes, identifying a first context is a first instance of region-specific retailer messaging. 
querying a first vendor backend device for the first set of context-specific sales information by transmitting, to the first vendor backend device, the first context, the configured parameters, and the smart list identified by the adaptive component; 
[Goel: 0060] At every level, whether far from a retail center, at a retail center or inside a store/specific-store-region, the URA personalizes messaging to shopper via shopping history, shopper-specified rules and filters or retailer specified rules and filters as shown in FIG. 7.
The URA Host Device passes the UserID, which is likely to be the SmartphoneID of the User, and Location to the URA_Server, which then passes both to the Retailer's Server after anonymizing the UserID. If the Retailer's Server is able to provide a dynamically created mobile URL tailored for location as well as personalized for each shopper, the URA is also able to connect to the mobile URL in real time and show personalized location-specific messaging. Also, as shown in FIG. 11, the URA can show the personalized and localized offers and URLs from the user's MBox on the URA_Server. The MBox is described later in this patent. 
receiving, responsive to said querying, the first set of context-specific sales information that includes product information that is specific to a first vendor associated with the first vendor backend device; and 
[Goel: 0097] FIG. 22 shows a major component of the MBox--the MBoxServer which is an application hosted in the cloud. The MBoxServer allows participating Retailers to authenticate themselves and upload files, referred to herein as MBoxFiles, containing promotional deals and offers that are annotated for regions and time periods of validity, may be personalized, and can be offered to any Consumer anywhere.
[Goel: 0098] The Retailers can also upload to the MBoxServer, other types of structured information such as promotional URLs customized by location, time period and personalization. FIG. 23 shows an example of a database table that the MBoxServer would maintain which allows it to lookup various types of offers that a Retailer has to offer via MBoxOffer and URL_Registry objects.
[Goel: 0099] FIG. 24 shows the anatomy of a promotional offer, MBoxOffer, that an MBoxFile is a collection of. Using common programming notation for the fields inside MBoxOffer, MBoxOffer.ProductCode is a handle, such as a UPC, for the product being offered. MBoxOffer.RetailerID is a field that uniquely identifies the Retailer offering the deal. MBoxOffer.MBoxID is a field that uniquely identifies a particular Consumer if this offer has been personalized for this consumer; if this offer is not personalized, the MBoxOffer.MBoxID field is NULL. MBoxOffer.Locations[ ] uniquely specifies the locations of the stores that the deal is available at. If this field is NULL, the deal is available at all stores of the Retailer. MBoxOffer.RedemptionCode is a unique identifier for this particular offer. MBoxOffer.StartDate and MBoxOffer.EndDate specify the start and end dates between which this offer is valid. Here it is assumed that the offer is valid from 00:00 on StartDate to 24:00 on EndDate. Additional fields such as StartTime and EndTime may also be specified. MBoxOffer.LocationWithinStore is a field that identifies the Department in which this item being offered is to be found. MBoxOffer.Picture is a picture of the merchandize being offered. MBoxOffer.Details is a text field that describes the offer in greater detail such as: product name, description, price, etc. The MBoxOffer.Details field can also be an annotated or structured field to contain named fields. Other named fields such as item or product specific URL may also be included in MBoxOffer as shown in FIG. 24. If MBoxOffer.LocationWithinStore field is NULL, MBoxOffer.URL can pertain to a URL for the entire store; else it can refer just a product or an entire Department within the store.
providing the first set of context-specific sales information for presentation on the first device; and 
[Goel: 0055] When the URA is activated at a location not near a retail center, the URA presents the following services: Locally available deals; brick-and-mortar businesses provided services and reviews/rankings categorized by service type such as eat, groom, bank, post, etc; classified services organized by categories such as handymen, child services, personal classifieds, etc; Events and Entertainment; Local Points of Interest; Movies; Comparative Shopping; Travel; Auto Dealers; Real Estate. The shopper is provided the capability to select any particular retail location and "drill-down" for greater detail. This use case is illustrated in FIG. 2.
[Goel: 0057] When a shopper initially enters a store, the URA presents the shopper with storewide special messaging, possibly personalized, that the particular retailer wants that shopper to see at the macro store level. This use case is illustrated in FIG. 4.
[Goel: 0058] As the shopper walks around in different areas or regions of the store, the URA detects the particular region and presents to the shopper region-specific messaging. This use case is illustrated in FIG. 5.
[0060] … Also, as shown in FIG. 11, the URA can show the personalized and localized offers and URLs from the user's MBox on the URA_Server. 
providing a second set of context-specific sales information on the first device via the adaptive component, wherein the first set of context-specific sales information and the second set of context-specific sales information are different, wherein providing the second set of context-specific sales information via the adaptive component comprises the adaptive component:
Rejection is based upon the disclosures applied above for the first set of context-specific sales information that are applicable for a second context. For examination purposes, the second set of context-specific sales information is provided by DW as illustrated in Goel: Figs. 15-18; [0093]. Please note: DW’s cart, item and transaction information is formatted in an identical manner as FRY’s cart, item and transaction information illustrated in Fig. 16-18.
identifying a second context;
Rejection is based upon the disclosures applied above pertaining to the first context that are applicable for a second context.
querying a second vendor backend device for the second set of context-specific sales information by transmitting, to the second vendor backend device, the second context, the configured parameters, and the smart list identified by the adaptive component;
Rejection is based upon the disclosures applied above for the first set of context-specific sales information that are applicable for a second context. 
receiving, responsive to said querying, the second set of context-specific sales information that includes product information that is specific to a second vendor associated with the second vendor backend device, wherein the second vendor is different from the first vendor; and
Rejection is based upon the disclosures applied above for the first set of context-specific sales information that are applicable for a second context.
providing the second set of context-specific sales information for presentation on the first device.
Rejection is based upon the disclosures applied above pertaining to the first set of context-specific sales information that are applicable for a second context-specific sale information.
Regarding claims 8 and 15: Rejections are based upon disclosures applied to claim 1 and further disclosed by Goel regarding a universal backend device, i.e. URA server, and non-transitory computer-readable medium.
Regarding claims 5-7, 12-14, 19 and 20: Rejections are based upon the disclosures applied above to claims 1, 8 and 15. Please note: For each context, e.g. FRY’s location, DW location, parameters will be different e.g. product codes, pricing, store location information, discounts etc.
Regarding claims 21-26: Rejections are based upon the disclosures applied above to claims 1, 8 and 15 pertaining to the first set of context-specific sales information that are applicable for a third context-specific sale information, e.g. Kohls as illustrated in Goel: Figs. 15-18 [0093].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 9 and 16 are rejected under 35 USC 103) as being unpatentable over Goel, US 2015/0095161, in view of Barnett et al., US 2009/0170483 “Barnett.”
Rejections are based in part upon the teachings and rationale applied to claims 1, 8 and 15 and further taught and/or suggested by Goel-Barnett.
In Goel see at least:
[Goel: 0073] In addition to using the fine-grained and coarse-grained locationing provided by Locationing of Mobile Devices using ISM Band Devices as Beacons, URA also prescribes URA Host Devices' interaction with Near Field Communication (NFC) tags imbedded at locations or products within a store for additional fine-grained Location determination.
[Goel: 0074] … The USC allows shoppers to scan products from any retailer and save them within a shopping cart database maintained within the URA for later browsing, research and online purchase decisions. 
[Goel: 0091] Use of the USC by shoppers is immensely beneficial to the Retailers as well since the number of "lost sales" due to shopper-indecision will go down as the shoppers can buy the items in their USC at any time even after they have left the stores. Another benefit to the Retailers is that the USC content for a particular Retailer along with the Shopper's ID in some form can be shared with the Retailer giving the retailer a chance to send incentives to the shopper to make the sale.
[Goel: 0092] FIG. 13 shows the case when a shopper has started the USC App and scanned an item with a code ItemCode_x. The USC automatically detects that the shopper is in Store_M of Retailer_N and puts both ItemCode_x and Store_M_ID into the USC under Retailer_N. The shopper may repeatedly continue this activity for various items within the same store or across multiple stores belonging to various Retailers.
Although Goel shares shopping list information with a retailer based upon the first context, Goel does not expressly mention interacting with a retailer’s in-store display. Barnett on the other hand would have taught Goel techniques for interacting with an in-store display device of a first context within communication range of the user’s device and receiving at the user’s device context-specific sale information.
In Barnett see at least:
[Barnett: 0031] When the consumer enters the store to obtain the goods on the shopping list, the consumer places their mobile phone 14 proximate to an NFC-enabled display 32 to exchange information with the retailer, as represented generally by block 50. The mobile phone 14 may receive information from the retailer, as well as provide the retailer with information. The information received from the retailer may include product information, such as the shopping list. The product information may include the location within the store 30 of the products on the shopping list. Promotional information, such as discounts, may also be received. The mobile phone 14 may be programmed to be in an operating mode to learn about the current store using the NFC display 32. For example, the mobile phone 14 may send a query to the NFC-enabled display 32 to inform the mobile phone 14 the identity of the retailer and the location of the retailer's store. This information may be used to configure the mobile phone 14 as a loyalty card for the specific retailer, as well. In addition, the mobile phone 14 may have privacy options that enable the user to select a specific privacy setting from a variety of privacy settings. For example, the mobile phone 14 may have an "anonymous" option so that the consumer may use some of the features the store provides, but the mobile phone 14 does not reveal the consumer's name to the store. Alternatively, the consumer may choose not to access an NFC-enabled display at all and thereby maintain complete privacy.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques taught and/or suggested by Barnett, which convey techniques for interacting with an in-store display device of a first context within communication range of the user’s device and receiving at the user’s device context-specific sale information, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Barnett to the teachings of Goel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0058891 (Ko et al.) “Method and System for Providing Information by Using a Store Terminal,” discloses: [0082] Also, the mobile terminal 1000 may provide the wish list of the user containing the goods to the store terminal 2000 via NFC, and may receive the shopping cart list that contains the goods list of the goods contained in the shopping cart from the store terminal 2000. [0083] In this case, the store terminal 2000 may be attached to a predetermined location of the shopping cart or may be included in the shopping cart, and may receive the information about the goods via NFC from tags attached to the goods. Also, the store terminal 2000 may generate the shopping cart list based on the information received from the tags attached to the goods.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 



or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        January 4, 2022